DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 September 2022 has been entered.

Status of Claims
Receipt is acknowledged of the claim amendments and arguments/remarks filed on 20 September 2022. 
Claims 1, 10 and 18 have been amended.
Claims 6, 15 and 21 are cancelled.
Claims 25-30 have been added.
Claims 1-5, 7-14, 16-20 and 22-30 are pending and presented for examination herein.

Rejections Maintained and Made Again
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The rejection of claims 1-5, 7-14, 16-20 and 22-30 under 35 U.S.C. 103 as being unpatentable over TARANTA (US 20100028295 A1) in view of KRAUSE (US 2019/0021311 A1, effective filed date of 13 July 2018) as evidenced by EVONIK (“AEROSIL® 200”, product information sheet, April 2021, obtained from URL: https://products-re.evonik.com/www2/uploads/productfinder/AEROSIL-200-EN.pdf, obtained on 16 December 2021) are maintained and made again.
Taranta is primarily directed towards a pesticide composition in the form of a gel material or solid material which are suitable for combating arthropod pests, in particular insects (abstract).
Regarding claims 1, 7, 10, 16, 18, 25 and 28, Taranta discloses that most of the pesticide compounds are water insoluble (paragraph [0003]).  Taranta discloses a pesticide composition in the form of including a gel material which is suitable for combating arthropod pests, in particular insects (paragraph [0001]).  Taranta discloses that the composition comprises at least one pesticide compound (e.g. insecticide active agent) and from 0.5 to 20% by weight of at least one superabsorbent polymer, from 5 to 94.5% by weight of at least one filler material, and from 5 to 94.5% by weight of water (e.g. solvent) (paragraph [0014]).   Taranta discloses that the filler material comprises at least one material which renders the composition attractive to the pest to be controlled, which is also referred to as attractants (paragraph [0083]).  Taranta discloses that attractants include glucose, fructose, sucrose and sorbitol (paragraph [0089]).  Taranta discloses that the composition comprises including surfactants and thickeners (paragraph [0101]).  Taranta discloses that thickening agents including xanthan gum (paragraph [0142]). Taranta discloses that the composition comprises including thickeners (paragraph [0101]).  Taranta discloses that thickening agents including xanthan gum and are in amounts ranging from 0.001 to 1% (paragraph [0142]).  Taranta discloses that suitable pesticides include indoxacarb (paragraph [0023]).
Regarding claims 2-3, 11-12, 18-19, 26-27 and 29-30, Taranta discloses that the composition contains at least one hydrophobic material selected from preferably including peanut butter (e.g. protein) and is present in an amount of from 1 to 50% by weight (paragraph [0096]).
Regarding claims 4, 14, 22, 25 and 28, Taranta discloses that the composition comprises in particular from 0.02 to 5% by weight, based on the total weight of the composition, of at least one active compound, which in particular is active against at least one insect species (paragraph [0022]).
Regarding claims 5, 13, 20, 25 and 28, Taranta discloses that the total amount of the attractant which includes sugar and sorbitol (paragraph [0089]) ranges from 1 to 80% by weight of the composition (paragraph [0094]).  The amount of attractants including sugar and sorbitol is an art-recognized result-effective variable, e.g., attractant for insects, which a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount in the ranges disclosed by Taranta including from 1 to 80% by weight of the composition, to add to the composition in order to obtain composition for combating insects that effectively attracts insects.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.
Regarding claims 8, 17, 23, 25 and 28, Taranta discloses that the composition comprises including surfactants (paragraph [0101]).  Taranta discloses that the surfactants include anionic surfactants (e.g. emulsifier) (paragraph [0110]).  Taranta discloses that the amount of the surfactant will preferable not exceed 5% by weight, based on the total weight of the composition and vary from 0.001 to 5% by weight, based on the total weight of the composition (paragraph [0139]).
Regarding claims 9, 10, 14, 24-25 and 28, Taranta discloses that co-formulants including repellents (paragraphs [0101-0108]).  Taranta discloses that the amount of the co-formulants range from 0.01 to 20% by weight of the total weight of the composition (paragraph [0100]).  Taranta discloses that repellents including bitterness agents (e.g. bittering agent) is to avoid uptake by particularly human beings (paragraph [0145]).  The amount of the repellent including a bitterness agent is a result-effective parameter, e.g., avoid uptake by human beings, which a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of the repellent including bitterness agents (e.g. bittering agent) to add to the composition in order to obtain a composition with a suitable avoidance of uptake by human beings.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.
Regarding claims 25 and 28, Taranta discloses that attractants include peanut oil (paragraphs [0083] and [0090]).  Taranta discloses that the total amount of attractant will be in the range from 1 to 80% by weight of the composition (paragraph [0094]).  The amount of attractants including peanut oil is an art-recognized result-effective variable, e.g., attractant for insects, which a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount attractant including peanut oil in the range disclosed by Taranta including from 1 to 80% by weight of the composition, to add to the composition in order to obtain composition for combating insects that effectively attracts insects.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.
Regarding claims 25 and 28, Taranta discloses that the amount of water in the composition is including from 10 to 84.5% by weight (paragraph [0147]).
Taranta does not specifically teach that the composition comprises hydrophilic fumed silica.  The deficiency is made up for by the teachings of Krause.
Krause is primarily directed towards formulations comprising including agrochemically active compounds including insecticides which have high storage stability (abstract and paragraph [0075]).
Regarding claims 1, 10, 18, 25 and 28, Krause teaches a composition with sufficient storage stability, without any negative effects such as flocculations, sedimentations, agglomerations and crystal growth occurring (paragraph [0009]).  Krause teaches that the composition contains a specific thickener mixture of at least one organic thickener based on xanthan gum and at least one inorganic thickener and agrochemically active compounds (paragraph [0010]).  Krause teaches that agrochemically active compounds including insecticides (paragraph [0075]).  Krause teaches that the inorganic thickener includes Aerosil ® 200 (e.g. hydrophilic fumed silica) (TABLE 1).  As evidenced by Evonik, Aerosil ® 200 is a hydrophilic fumed silica (See a copy of Evonik).  Krause teaches that the amount of the organic thickener (e.g. xanthan gum) is including 0.05-0.5% by weight (paragraph [0065]).  Krause teaches that the amount of the inorganic thickener is including up to 5% by weight (paragraph [0068]).  Krause teaches that comparative compositions that only have either the organic thickener Rhodopol ® G (e.g. xanthan) only (C2 in TABLE 1 of Krause) or the inorganic thickener including Aerosil ® 200 (e.g. hydrophilic fumed silica) only (C3 in TABLE 1 of Krause), and not have both the organic thickener and the inorganic thickener (Examples 1-7 in TABLE 1 of Krause), show a strong sediment formation which leads to unusable formulations (TABLE 2 and Comment of TABLE 2).  Krause teaches that the examples 1-7 (have both the organic thickener and the inorganic thickener) have excellent storage stability, where at room temperature, they are stable for at least 2 years (paragraph [0119]).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce a gel composition comprising at least one pesticide compound to combat insects (e.g. insecticide), from 5 to 94.5% by weight of at least one filler material, from 5 to 94.5% by weight of water (e.g. solvent), xanthan gum in an amount of including 0.05-0.5% by weight, an inorganic thickener including Aerosil ® 200 (e.g. hydrophilic fumed silica) in an amount of including up to 5% by weight, at least one hydrophobic material selected from preferably including peanut butter (e.g. protein), and a repellent including a bitterness agent (e.g. bittering agent); and wherein the filler material comprises at least one attractant including glucose, fructose, sucrose and sorbitol.  The person of ordinary skill in the art would have been motivated to make those modifications to obtain an insecticide composition that is stable for at least 2 years by including an inorganic thickener including Aerosil ® 200 (e.g. hydrophilic fumed silica) in an amount of including up to 5% by weight, and reasonably would have expected success because Taranta discloses that most of the pesticide compounds are water insoluble (paragraph [0003]).  Taranta discloses a pesticide composition in the form of including a gel material which is suitable for combating arthropod pests, in particular insects (paragraph [0001]).  Taranta discloses that the composition comprises at least one pesticide compound (e.g. insecticide active agent) and from 0.5 to 20% by weight of at least one superabsorbent polymer, from 5 to 94.5% by weight of at least one filler material, and from 5 to 94.5% by weight of water (e.g. solvent) (paragraph [0014]).   Taranta discloses that the filler material comprises at least one material which renders the composition attractive to the pest to be controlled, which is also referred to as attractants (paragraph [0083]).  Taranta discloses that attractants include glucose, fructose, sucrose and sorbitol (paragraph [0089]).  Taranta discloses that the composition comprises including surfactants and thickeners (paragraph [0101]).  Taranta discloses that thickening agents including xanthan gum (paragraph [0142]).  Krause teaches that the composition contains a specific thickener mixture of at least one organic thickener based on xanthan gum and at least one inorganic thickener and agrochemically active compounds (paragraph [0010]).  Krause teaches that agrochemically active compounds including insecticides (paragraph [0075]).  Krause teaches that the inorganic thickener includes Aerosil ® 200 (e.g. hydrophilic fumed silica) (TABLE 1).  As evidenced by Evonik, Aerosil ® 200 is a hydrophilic fumed silica (See a copy of Evonik).  Krause teaches that the amount of the organic thickener (e.g. xanthan gum) is including 0.05-0.5% by weight (paragraph [0065]).  Krause teaches that the amount of the inorganic thickener is including up to 5% by weight (paragraph [0068]).  Krause teaches that comparative compositions that only have either the organic thickener Rhodopol ® G (e.g. xanthan) only (C2 in TABLE 1 of Krause) or the inorganic thickener including Aerosil ® 200 (e.g. hydrophilic fumed silica) only (C3 in TABLE 1 of Krause), and not have both the organic thickener and the inorganic thickener (Examples 1-7 in TABLE 1 of Krause), show a strong sediment formation which leads to unusable formulations (TABLE 2 and Comment of TABLE 2).  Krause teaches that the examples 1-7 (have both the organic thickener and the inorganic thickener) have excellent storage stability, where at room temperature, they are stable for at least 2 years (paragraph [0119]).
Regarding the amount of “at least 3.6% by weight” recited in claim 1, Krause teaches that the amount of the organic thickener (e.g. xanthan gum) is including 0.05-0.5% by weight (paragraph [0065]).  Krause teaches that the amount of the inorganic thickener is including up to 5% by weight (paragraph [0068]).  Krause teaches that comparative compositions that only have either the organic thickener Rhodopol ® G (e.g. xanthan) only (C2 in TABLE 1 of Krause) or the inorganic thickener including Aerosil ® 200 (e.g. hydrophilic fumed silica) only (C3 in TABLE 1 of Krause), and not have both the organic thickener and the inorganic thickener (Examples 1-7 in TABLE 1 of Krause), show a strong sediment formation which leads to unusable formulations (TABLE 2 and Comment of TABLE 2).  Therefore, the total amount of the organic thickener (e.g. xanthan gum) and the inorganic thickener including Aerosil ® 200 (e.g. hydrophilic fumed silica) is a result-effective parameter, e.g., provides storage stability of at least 2 years at room temperature, which a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of the organic thickener (e.g. xanthan gum) and the inorganic thickener including Aerosil ® 200 (e.g. hydrophilic fumed silica) combined in the ranges taught by Krause including 0.05-0.5% by weight of the xanthan and up to 5% by weight of the inorganic thickener including Aerosil ® 200 (e.g. hydrophilic fumed silica), to add to the composition in order to obtain composition that is storage stable at room temperature of at least 2 years.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.
Thus, the claimed invention as a whole is clearly prima facie obvious over the teachings of the prior art.

Response to Arguments
Applicant argues that Taranta teaches away from the specific structuring agent in the specific amount as recited in claims 1, because Taranta discloses “amount of thickening agent will generally not exceed 1% by weight, based on the total weight of the composition” and all of Taranta’s examples contain exactly 0.75 wt% of a thickener.  Applicant argues that Krause teaches aqueous dispersion which is distinct from the gel material taught by Taranta.  Applicant argues that Krause’s requirement for a storage stable aqueous dispersion without sedimentation is incompatible with Taranta’s requirement for a gel or solid material.
Applicant's arguments filed on 20 September 2022 have been fully considered but they are not persuasive.  In response, In response, while Taranta teaches that an amount of thickening agent, including xanthan gum, generally does not exceed 1%  by weight, based on the total weight of the composition (paragraph [0142]), Taranta does not explicitly teach that the composition cannot have greater than 1% of a thickener because it would cause the composition not to work or cause any issues to the composition.  Additionally, Krause provides a motivation to include xanthan gum as an organic thickener in an amount of 0.05-0.5% by weight (paragraph 0065) and an inorganic thickener including Aerosil ® 200 (e.g. hydrophilic fumed silica) in an amount of including up to 5% by weight (paragraph [0068]), which provides a composition with sufficient storage stability, without any negative effects such as flocculations, sedimentations, agglomerations and crystal growth occurring (paragraph [0009] and [0119]).  Therefore, from the disclosure of Taranta and the teachings of Krause, it would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce a gel composition comprising at least one pesticide compound to combat insects (e.g. insecticide), from 5 to 94.5% by weight of at least one filler material, from 5 to 94.5% by weight of water (e.g. solvent), xanthan gum in an amount of including 0.05-0.5% by weight, an inorganic thickener including Aerosil ® 200 (e.g. hydrophilic fumed silica) in an amount of including up to 5% by weight, at least one hydrophobic material selected from preferably including peanut butter (e.g. protein), and a repellent including a bitterness agent (e.g. bittering agent); and wherein the filler material comprises at least one attractant including glucose, fructose, sucrose and sorbitol.  The person of ordinary skill in the art would have been motivated to make those modifications to obtain an insecticide composition with sufficient storage stability, without any negative effects such as flocculations, sedimentations, agglomerations and crystal growth occurring by including an inorganic thickener including Aerosil ® 200 (e.g. hydrophilic fumed silica) in an amount of including up to 5% by weight.  The combined amount of xanthan gum and inorganic thickener including Aerosil ® 200 (e.g. structuring agent) overlaps the amount of “at least 3.6% by weight” recited in claims 1, 10 and 18. Thus, the ranges in claims 1, 10 and 18 are rendered prima facie obvious.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also MPEP 2144.05.
Further, Taranta discloses that the composition can be later diluted with water application of the composition (paragraph [0019]).  Krause teaches an aqueous dispersion with actives including insecticides (paragraph [0075]) that includes an organic thickener including xanthan gum in an amount of including 0.05-0.5% by weight (paragraph [0065]) and an inorganic thickener including Aerosil ® 200 (e.g. hydrophilic fumed silica) in an amount of including up to 5% by weight (paragraph [0068]) provides an aqueous dispersion with sufficient storage stability, without any negative effects such as flocculations, sedimentations, agglomerations and crystal growth occurring (paragraph [0009] and [0119]).  Therefore, one of ordinary skill in the art would be motivated to incorporate an organic thickener including xanthan gum in an amount of including 0.05-0.5% by weight and an inorganic thickener including Aerosil ® 200 (e.g. hydrophilic fumed silica) in an amount of including up to 5% by weight, as taught by Krause, into the composition of Taranta to obtain a gel that when diluted in water would be expected to have sufficient storage stability, without any negative effects such as flocculations, sedimentations, agglomerations and crystal growth occurring.
Thus, for the reasons of record and for the reasons presented above claims 1-5, 7-14, 16-20 and 22-30 are rejected under 35 U.S.C. 103(a).

Conclusion and Correspondence
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN P NGUYEN/
Examiner, Art Unit 1619



/Robert T. Crow/Primary Examiner, Art Unit 1634